Citation Nr: 1029165	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  07-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for radial collateral ligament 
injury, right wrist, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to an increased 
evaluation for a right wrist disability.

In June 2010, the Veteran testified at a Board hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
proceeding is associated with the claims file.

At the hearing, the Veteran reported that she was experiencing 
neurological impairment of the right hand, which she associated 
with her service connected radial collateral ligament injury of 
the right wrist.  The issue has not been adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that the evaluation assigned her radial 
collateral ligament injury of the right wrist does not accurately 
reflect the severity of her disorder.  Additional development is 
necessary prior to appellate review of this claim. 

During the June 2010 Board hearing, the Veteran testified that 
her right wrist disability had progressively increased in 
severity, and was in fact worse since her most recent May 2007 VA 
examination.  She described additional functional impairments of 
the wrist, and VA treatment records reflect ongoing complaints of 
worsening.  These treatment records do not contain sufficient 
findings for rating purposes, and hence remand for examination is 
required.  Current findings are needed to fully and fairly 
evaluate the disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the 
VA medical center at Dallas, as well as all 
associated clinics, and any other VA facility 
identified in the record or by the Veteran.

2.  Schedule the Veteran for a VA Joints 
examination.  The examiner should perform all 
required testing and should fully describe 
the current status of the service connected 
right wrist ligamentous disability.  The 
examiner should specifically comment on the 
extent of functional impairment due to pain 
and weakness with use and on flare-up, and 
should describe the impact of the wrist 
disability on occupational functioning.

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If the benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the Veteran 
and her representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless she is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


